Case 17-26657        Doc 47     Filed 01/02/20 Entered 01/02/20 14:06:49         Desc Main
                                  Document     Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE:                                       )
                                              )       CASE NO. 17 B 26657
          Patrick Willingham,                 )       HON. JACQUELINE P. COX
                                              )       CHAPTER 13
          Debtor.                             )

                                  NOTICE OF MOTION

 TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL
          60603, via electronic court notification;

          Honor Finance, c/o Westlake Portfolio Management, 4751 Wilshire Blvd, Los
          Angeles CA 90010-3827, via certified mail;

          Honor Finance, 909 Davis St Ste 260, Evanston, IL 60201-3645, via certified
          mail;

          Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602,
          via certified mail.

        Please take notice that on January 6, 2020, at 9:00 a.m., I shall appear before the
 Honorable Jacqueline P. Cox in Courtroom 680 in the Federal Dirksen Building, 219 S.
 Dearborn Street, Chicago, Illinois and present the attached Motion and you may appear if
 you so choose.
                                  PROOF OF SERVICE

        The undersigned, an attorney, certifies that he served both trustees via the court’s
 CM/ECF, by mailing a copy of this notice and motion to the above named addressed,
 with postage prepaid, from the mail chute located at 20 S. Clark St., Chicago, IL 60603,
 on January 2, 2020.


                                              /s/ Steve Miljus___
                                              Attorney for Debtor
                                              The Semrad Law Firm, LLC
                                              20 S. Clark Street 28th Floor
                                              (312) 913-0625
Case 17-26657        Doc 47     Filed 01/02/20 Entered 01/02/20 14:06:49           Desc Main
                                  Document     Page 2 of 5




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE:                                         )
                                                )         CASE NO. 17 B 26657
          Patrick Willingham,                   )         HON. JACQUELINE P. COX
                                                )         CHAPTER 13
          Debtor.                               )

    DEBTOR’S MOTION FOR SANCTIONS PURSUANT TO 11 U.S.C. § 362(k)

         NOW COMES Debtor, Patrick Willingham, by and through Debtor’s attorneys,
 The Semrad Law Firm, LLC, and moves this Honorable Court to award Damages to
 Debtor pursuant to 11 U.S.C § 362(k) against Honor Finance. In so moving, Debtor states
 as follows:

          1.     Debtor respectfully requests that this motion be heard on short notice.

          2.     Debtor filed a petition for relief pursuant to Chapter 13 Title 11 U.S.C., on

                 September 6, 2017.

          3.     Debtor’s vehicle was repossessed by Honor Finance following the

                 bankruptcy filing of the instant case.

          4.     Debtor’s vehicle was repossessed by Honor Finance on December 16,

                 2019.

          5.     On December 16, 2019, Debtor’s counsel sent Notice of Filing to Honor

                 Finance via fax as well as demand letter requiring the release of Debtor’s

                 vehicle.

          6.     On December 16, 2019, Debtor’s counsel attempted to reach Honor

                 Finance; however, Debtor’s counsel was unable to contact the Creditor.

          7.     On December 18, 2019, Debtor’s counsel was informed that the Debtor

                 had been contacted by Honor Finance and notified that the repossession of
Case 17-26657   Doc 47    Filed 01/02/20 Entered 01/02/20 14:06:49           Desc Main
                            Document     Page 3 of 5


            the vehicle was a result of a system error. The Debtor was ensured his

            vehicle would be released immediately and provided all required contact

            information to facilitate the release procedure.

      8.    On December 18, 2019, Debtor’s counsel attempted to reach Honor

            Finance; however, Debtor’s counsel was unable to contact the Creditor.

      9.    On December 20, 2019, the Debtor was in contact with Honor Finance and

            was informed repeatedly that the vehicle is to be released.

      10.   On December 20, 2019, Debtor’s counsel attempted to reach Honor

            Finance; however, Debtor’s counsel was unable to contact the Creditor.

      11.   Due to the repossession of the vehicle, Debtor was unable to reach his plan

            of employment as well as was forced to restrict any personal activity

            during the holiday season. Debtor needs the vehicle for transportation to

            and from work.

      12.   To date Debtor has yet to have the vehicle released.

      13.   That this is the second occasion of repossession of Debtor’s vehicle by

            Honor Finance due a system error in the proceedings of the instant

            bankruptcy case.

      14.   The Bankruptcy Code requires that, once a debtor files for bankruptcy

            protection, “a creditor immediately return a seized asset in which a debtor

            has an equity interest to the debtor’s estate….” Thompson, 566 F.3d at

            700 (emphasis added). Section 542(a) of the Bankruptcy Code mandates

            that “turnover of a seized asset is compulsory.” Id. at 704. “The failure to

            fulfill this duty, regardless of whether the original seizure was lawful,
Case 17-26657   Doc 47    Filed 01/02/20 Entered 01/02/20 14:06:49            Desc Main
                            Document     Page 4 of 5


            constitutes a prohibited attempt to ‘exercise control over property of the

            estate’ in violation of the automatic stay.” Knaus v. Concordia Lumber

            Co., Inc. (In Re Knaus), 889 F.2d 773, 775 (8th Cir.1989).

      15.   The automatic stay prevents pre-petition creditors from taking any action

            to collect their debts. In re Radcliffe, 563 F.3d 627, 630 (C.A.7 2009).

      16.   Pursuant to § 362(k), Debtor is entitled to actual damages from Honor

            Finance willful stay violation in the amount to be proven up.

      17.   The Bankruptcy Court for the Northern District of Illinois has found that

            punitive damages are appropriate to penalize creditors for willful

            violations of the automatic stay. In re Sumpter, 171 B.R. 835, 845

            (Bkrtcy.N.D.Ill.1994).

      18.   In determining if punitive damages are appropriate, the court has looked to

            (1) the nature of the creditor's conduct; (2) the creditor's ability to pay

            damages; (3) the motive of the creditor; (4) any provocation by the debtor;

            as well as (5) the creditor’s sophistication and knowledge of Bankruptcy

            law and procedure. In re Sumpter, at 845 (citing In re M.J. Shoearama,

            137 B.R. 182 (Bankr.W.D.Pa.1992).

      19.   Debtor respectfully requests this Honorable Court to enter an order

            requiring Honor Finance to pay the Debtor in punitive damages in the

            amount to be proven up.

      20.   Honor Finance likely has the ability to pay punitive damages.

      21.   The motive of Honor Finance after being given notice was to continue to

            act to collect a debt that arose pre-petition, in complete disregard of the
Case 17-26657        Doc 47     Filed 01/02/20 Entered 01/02/20 14:06:49        Desc Main
                                  Document     Page 5 of 5


                 automatic stay.

        22.      Debtor did nothing to provoke Honor Finance to continue to hold the

                 vehicle.


 WHEREFORE, Debtor, prays this Honorable Court for the following relief:

              A. That Honor Finance be ordered to release Debtor’s vehicle;

              B. That Honor Finance shall pay damages to the Debtor, in the amount to be

                 proven up;

              C. For any and all other relief this Court deems just and fair.



 Respectfully Submitted,

         /s/ Steve Miljus___
        Attorney for Debtor
        The Semrad Law Firm, LLC
        20 S. Clark Street, 28th Floor
        Chicago, IL 60603
        (312) 913-0625
